Exhibit 10.15
THE WESTERN UNION COMPANY
2006 NON-EMPLOYEE DIRECTOR EQUITY COMPENSATION PLAN
STOCK UNIT AWARD AGREEMENT — TERMS AND CONDITIONS

1.   Pursuant to The Western Union Company 2006 Non-Employee Director Equity
Compensation Plan (the “Plan”), The Western Union Company (the “Company”) hereby
grants to you (“Director”) as of                                          (the
“Grant Date”), the number of Unrestricted Stock Units (the “Units”) relating to
shares of the Company’s common stock specified in the attached Stock Unit Award
Notice (which forms part of this Agreement), subject to the conditions and
restrictions set forth in this Agreement and the Plan. Each Unit shall provide
for the issuance and transfer to Director of one share of the Company’s common
stock. Upon issuance and transfer of the shares of common stock subject to the
Units, Director shall have all rights incident to ownership, including but not
limited to voting rights and the right to receive dividends.   2.   The terms of
the Plan are hereby incorporated in this instrument by reference and made a part
hereof. Any capitalized terms used in this Agreement that are not defined herein
shall have the meaning set forth in the Plan.   3.   The Company, in its sole
discretion, may require, prior to the issuance or delivery of any shares of
common stock pursuant to the Units, payment by Director of any Federal, state,
local or other taxes which may be required to be withheld or paid in connection
with the Award.   4.   Prior to the settlement of the Units, Director will be
paid amounts equal to the regular cash dividends that would have been payable to
Director if Director had received and held the shares of common stock underlying
the Units, which payment shall be made as soon as practicable after the payment
of dividends with respect to the Company’s common stock but in no event later
than March 15 of the calendar year immediately following the calendar year in
which such dividends are paid with respect to the Company’s common stock. No
amounts will be paid with respect to record dates for dividends occurring prior
the Grant Date. Prior to the issuance and transfer of the shares of common stock
underlying the Units, Director shall not be a shareholder of record with respect
to such shares and shall have no voting rights with respect to such shares.   5.
  The Units may not be sold, assigned, transferred, pledged, or otherwise
disposed of, except by will or the laws of descent and distribution, or
otherwise as provided by the Plan. If Director or anyone claiming under or
through Director attempts to make any such sale, transfer, assignment, pledge or
other disposition of the Units in violation of this Paragraph 5, such attempted
violation shall be null, void, and without effect.   6.   The terms of this
Agreement may be amended from time to time by the Committee in its sole
discretion in any manner that it deems appropriate; provided, however, that no
such amendment shall adversely affect in a material manner any right of Director
under this Agreement without Director’s written consent. The Committee may, in
its sole discretion, permit Director to surrender the Units in order to exercise
or realize the rights under other Awards under the Plan, or in exchange for the
grant of new Awards under the Plan, or require Director to surrender the Units
as a condition precedent of new Awards under the Plan.

 



--------------------------------------------------------------------------------



 



7.   Any action taken or decision made by the Company, the Board, or the
Committee or its delegates arising out of or in connection with the
construction, administration, interpretation or effect of the Plan or this
Agreement shall lie within its sole and absolute discretion, as the case may be,
and shall be final, conclusive and binding on Director and all persons claiming
under or through Director. By accepting this grant of Units or other benefit
under the Plan, Director and each person claiming under or through Director
shall be conclusively deemed to have indicated acceptance and ratification of,
and consent to, any action taken under the Plan by the Company, the Board or the
Committee or its delegates.   8.   This Award is discretionary, non-binding for
future years and there is no promise or guarantee that such grants will be
offered to the Director in future years.   9.   The validity, construction,
interpretation, administration and effect of the Plan, and of its rules and
regulations, and rights relating to the Plan and to this Agreement, shall be
governed by the laws of the State of Delaware and construed in accordance
therewith without giving effect to principles of conflicts of laws.

2